Case 1:18-cv-02144-CCB Document 4 Filed 11/19/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR TI-IE DISTRlCT OF MARYLAND

BENJAMIN AIKEN *
vs. *
Civil Action No. CCB-18-2144
DCT INDUSTRIAL TRUST, INC., et al. *
=l¢***$*
ORDER

No response having been filed to the show cause order issued October 31, 2018, it is
hereby Ordered that:

This case is Dismissed without prejudice

[/ f{[j[/§/ /S/ 556

Date Catherine C. Blake
United States District Judge

Ruie 4m Show Cause Order Coun (Rev. 9/2016)

